Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered April 25, 1991, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to one count of criminal sale of a controlled substance in the third degree and was sentenced to 4 to 12 years’ imprisonment. Defendant now contends that County Court erred in denying his motion to withdraw his *961guilty plea and failed to exercise discretion in sentencing, and that his sentence is harsh and excessive.
We affirm. There was no abuse of discretion in County Court’s denial of defendant’s motion to withdraw his guilty plea. A review of the record reveals that the guilty plea was knowing and voluntary. Defendant indicated that he had sufficient time to confer with his attorney, was satisfied with his representation and admitted his guilt of the crime to which he pleaded guilty (see, People v Lynch, 156 AD2d 884, lv denied 75 NY2d 921). Any reluctance on defendant’s part in entering his guilty plea is attributable not to "threats or coercion but, rather, defendant’s mere unhappiness with the harsh realities of his situation” (People v Jimenez, 179 AD2d 840, lv denied 79 NY2d 949). Further, given that defendant was afforded an opportunity to state the basis for his withdrawal application, we find no error in the failure of County Court to hold an evidentiary hearing (see, People v Ross, 182 AD2d 1022, lv dismissed 80 NY2d 934). Defendant also offers no evidence to support his allegation that County Court failed to consider the presentence report prior to sentencing (see, People v Carmello, 114 AD2d 965). Finally, in light of defendant’s advantageous plea bargain, by which defendant pleaded guilty to one count in satisfaction of a six-count indictment and received less than the harshest sentence possible, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Weiss, P. J., Levine, Mercure and Mahoney, JJ., concur. Ordered that the judgment is affirmed.